Nichols, Judge:
This appeal for reappraisement is before me on the following stipulation of counsel for the respective parties:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that the items on the invoice covered by the above reappraisement appeal that are marked with an “A” and the initials BHA, Examiner Arleth, consist of leather sandals imported from Italy, not specified on the “Pinal List,” T.D. 54521.
That at the time of exportation merchandise such as and similar to the merchandise marked “A” as above, was freely sold in the principal markets of Italy in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at the unit prices shown on said invoices, net packed.
The above reappraisement appeal is submitted for decision upon this stipulation.
On the agreed facts, I find and bold tbat export value, as that value is defined in section 402 (b) of the Tariff Act of 1980, as amended by the Customs Simplification Act of 1956,70 Stat. 943, is the proper basis for the determination of the value of the merchandise represented by the items marked with the letter “A” and the initials of the examiner on the invoice covered by this appeal and that said value is represented by the unit prices shown on the invoice, net packed.
Judgment will be rendered accordingly.